DETAILED ACTION

Allowable Subject Matter	
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a conductive substrate having a first main surface and a second main surface, the first main surface being provided with one or more recesses; a conductive layer covering the first main surface and side walls and bottom surfaces of the one or more recesses; a dielectric layer interposed between the conductive substrate and the conductive layer; a first external electrode including first and second bonding pads respectively facing the first and second main surfaces, the first external electrode being electrically connected to the conductive layer; and a second external electrode including third and fourth bonding pads respectively facing the first and second main surfaces, the second external electrode being electrically connected to the conductive substrate.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170053979-A1 US-20160056249-A1 US-20140035892-A1 US-20130049089-A1 US-20090236691-A1 US-20080191311-A1 US-20060063290-A1 US-9209134-B2 US-9209305-B1 US-7388244-B2 US-6638830-B1 US-9793340-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848